DETAILED ACTION
	This Office Action is in response to the amendment filed 01/18/2022.  Claims 1-20 are acknowledged as pending in this application with claims 1 and 13-16 being currently amended. The rejections of the previous Office Action are withdrawn as having been overcome by the amendment and the Terminal Disclaimer.  New rejections necessitated by the amendment are presented below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrell (US 6,280,363).
	Harrell teaches a bi-directional resistance exercise machine that provides resistance on pulling movements and on pushing movements by having a first flywheel (left 96) connected to a first resistance wheel (left 66) via a first flywheel belt (74) and a second flywheel (right 96) connected to a second resistance wheel (right 66) via a second flywheel belt (76), wherein the first flywheel and the second flywheel are magnetic flywheels (the flywheels include magnetic portion 98), wherein said resistance during said pushing movements is driven by the first flywheel and the first resistance wheel, and wherein said resistance during said pulling movements is driven by the second flywheel and the second resistance wheel (Harrell’s device’s operation is such that the pedals are moved in a reciprocating fashion- when one performs a pushing movement, the other performs a pulling movement.  When the user pushes on the first pedal, the associated flywheel drives resistance.  Then .

Allowable Subject Matter
Claims 2-20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784